Exhibit 10.26

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.
Confidential treatment has been requested with respect to the omitted portion.

AMENDMENT AND AGREEMENT

This Amendment and Agreement (this "Amendment"), dated as December 20 2002, by
and between Cepheid ("SUPPLIER") and Fisher Scientific Company L.L.C. ("FISHER")
amends the January 10, 2000 letter agreement and the August 30, 2001
modification and restatement of such letter agreement (together, the
"Distribution Agreement").

 1. Paragraph 2(b) of the Distribution Agreement is deleted in its entirety and
    replaced by the following:

    b. Market Scope. FISHER is hereby designated an authorized non-exclusive
    distributor of the Products in the following markets: [***] (collectively,
    the "Yield"). Specifically included within the Field are research activities
    in the [***] . Specifically excluded from the Field are[***] (including
    applications subject to regulatory labeling including "For Investigational
    Use Only" or "For Research Use Only"), [***]

 2. Paragraphs 2(c), 2(e), 2(t), 2(g) 2(h) and 2(i) of the Distribution
    Agreement are deleted in their entirety.
 3. Paragraph 3 of the Distribution Agreement is deleted in its entirety and
    replaced by the following

    3. Product Prices. From the date of the Amendment, the Product list prices
    and discounts to FISHER shall be as listed in the revised Exhibit A attached
    to the Amendment. These prices shall be firm through December 31, 2003;
    these discounts shall be firm through the May 31. 2004 initial term of the
    Distribution Agreement. Prices may be increased by SUPPLIER no more than
    once in any 12 month period, with SUPPLIER providing FISHER with notice of
    increased prices no less than 90 days prior to the effective date (which
    effective date shall be no earlier than January 1, 2004) of such increased
    prices. No such price increase shall exceed the most recently published
    percentage price increase in the Producer Price Index (excluding food and
    energy) released by the U.S. Department of Commerce. Notwithstanding any of
    the foregoing, SUPPLIER may increase prices at any time in the event of
    increased costs to SUPPLIER for a computer supplied with a Product, or other
    parts or components of Products, or in the event of increased royalty
    amounts payable by SUPPLIER for intellectual property rights required in
    connection with the manufacture or sale of such Prod ct(s), in each cam,
    with such price increase to be no greater an amount than that which would
    permit SUPPLIER to maintain its percentage margin realized on the sale of
    such Product(s) as compared to its margin realized prior to the imposition
    of such increased cost or royalty. Each shipment shall be billed at the
    price in effect at the time of order placement. Notice of price changes
    shall be sent to:

    MARKETING SERVICES DEPARTMENT

    Fisher Scientific Company

    2000 Park Lane

    Pittsburgh, Pennsylvania 15275

    With a copy to: Attn: Central Purchasing

    At the same address

 4. Paragraph 3(a) of the Distribution Agreement is deleted in its entirety and
    replaced by the following:

    c. Payment Terms. Payment terms shall be net thirty days from receipt of
    valid invoice.

 5. Paragraph 4 of the Distribution Agreement is deleted in its entirety and
    replaced by the following:

    4. Warranty.

    SUPPLIER shall warrant all Smart Cycle r System Products for 12 months from
    delivery to FISHER's customer and all accessories (except the computer
    supplied with a Product) for 12 months from delivery to FISHER's customer.
    The warranty provided for the computer by the computer manufacturer will be
    transferred to FISHER's customer. SUPPLIER also warrants that the Smart
    Cycler System to be distributed by FISHER in the Field shall be an
    "authorized thermal cycler" under the terms of the Thermal Cycler
    Authorization Program administered by Applied Biosystems Group, a division
    of Apples Corporation.

    

 6. Paragraph 5 of the Distribution Agreement is deleted in its entirety and
    replaced by the following:

    5. Shipping. Upon receipt of a customer order from FISHER, within 30 days,
    SUPPLIER shall ship Products (FOB Sunnyvale, California) for direct delivery
    to FISHER's customer. Upon shipment, an invoice will be sent to FISHER.
    SUPPLIER shall have the right to group or combine invoices for Products
    shipped for administrative convenience. Minimum order is $150.00.

 7. Paragraph 7 of the Distribution Agreement is deleted in its entirety and
    replaced by the following:

7. Marketing Support. During the term of the Distribution Agreement, FISHER
shall use its reasonable efforts to actively promote the Products in the
territory and the Field. In addition, during the term of the Distribution
Agreement, FISHER shall, at its own cost:

 * Include the Products in FISHER catalogues, brochures and literature
 * Include SUPPLIER on supplier lists for FISHER's web-site, brochures and
   publications
 * Display the Products at trade shows, as appropriate
 * Run at least half-page advertisements for Products in at least
 * two of each four issues of BioTrack
 * On one occasion, send its sales force trainers to SUPPLIER's Sunnyvale
   headquarters for training

During the term of the Distribution Agreement, SUPPLIER shall, at its own cost:

 * Provide FISHER with Product and application literature in reasonable amounts
 * Provide FISHER with camera-ready art and copy for advertisements for Products
   in FISHER catalogues, brochures and literature, including BioTrack
 * On one occasion, train FISHER's sales force trainers at SUPPLIER's Sunnyvale
   headquarters

 1. The last sentence of Paragraph 12 of the Distribution Agreement is deleted
    in its entirety and replaced by the following:

    Each party shall provide the other with at least seventy-two (72) hours
    notice prior to making any public announcement or disclosure that is
    permitted by the immediately preceding sentence and that names FISHER or
    specifically discusses the relationship between SUPPLIER and FISHER. In the
    event that SUPPLIER breaches its covenant regarding this required prior
    notice, SUPPLIER shall, upon written request of FISHER, pay to FISHER, as
    liquidated damages for such breach, the amount of [ ***] in immediately
    available funds. In the event that FISHER makes such written request, the
    parties agree that such amount is reasonable and does not constitute a
    penalty, and payment by SUPPLIER of such liquidated damages shall be the
    sole and exclusive remedy of FISHER for any such breach by SUPPLIER in the
    event that FISHER does not make such written request, then FISHER shall
    retain all of its other rights and remedies with respect to such breach. In
    the event that FISHER takes any action with respect to exercising or
    enforcing its other rights and remedies with respect to such breach, then
    FISHER shall irrevocably forfeit its right to make a written request to
    SUPPLIER for, or receive payment by SUPPLIER of, the liquidated damages
    described herein.

 2. As amended hereby, the Distribution Agreement is, and shall continue to be,
    in full force and effect in accordance with its terms.

[The rest of this page is intentionally left blank.]

in witness whereof, the parties have executed and delivered this Amendment and
Agreement as of the date first above written.

CEPHEID

By: __________________________

Name:

Title:

FISHER SCIENTIFIC COMPANY L.L.C.

By: __________________________

Name:

Title:

in witness whereof, the parties have executed and delivered this Amendment and
Agreement as of the date first above written.

CEPHEID

By: __________________________

Name:

Title:

FISHER SCIENTIFIC COMPANY L.L.C.

By: __________________________

Name:

Title:

EXHIBIT A

SMART CYCLER SYSTEM (VERSION I)

Smart Cycler I Starter System (includes one 16-site processing block, accessory
pack*, and desktop computer) (Part # SC1000N1-1)

2002 List Price

Fisher Price

 

[***]

[***]% of List

 

2003 List Price

   

N/A

N/A

Smart Cycler I Processing Block: (one 16-site processing block and USB interface
cable)

(Part* SC 1000N3-1

2002 List Price

   

[***]

[***]% of List

 

2003 List Price

   

[***]

[***]% of List

* Accessory pack includes one mini-centrifuge, four reaction tube racks, one
cooling block, software and users manual

SMART CYCLER SYSTEM (VERSION II)

Smart Cycler II Starter System (includes one 16-site processing block, accessory
pack*, and desktop computer) (Part # SC2000N1-1)

2002 Special Merchandising Program Price

Fisher Price

 

[***]



[***]% of Merchandizing Program Price

Special 2002 SCv2 Merchandising Program

: During 2002, the SCv2 Sum System price recta an 8% product introduction
discount Fisher receives an additional 10% discount from this reduced price for
SCv2 orders received by Cepheid through 12/31/02.



In addition, for any SCv2 system that is shipped to a customer on or before
12/15/02 for which customer a valid quote for an SCv1 system is currently
outstanding, Cepheid will price such SCv2 at the price quoted for such SCv1.
Fisher receives an additional 10% discount from this reduced price for any such
SCv2 orders

     

2003 List Price

   

[***]

[***]% of List

 

 

 

   

Smart Cycler 11 Processing Block (one 16-site processing block and USB interface
cable) (Part # SC2000M3-1)

2002 Special Merchandizing Program Price

   

[***]



[***]% of Merchandizing Program Price

Special 2002 SCv2 Merchandizing Program

: During 2002, the SCv2 Processing Block Twice reflects a 10% product
introduction discount. Fisher receives an additional 10% discount from this
reduced price for SCv2 orders received by Cepheid through 12/31/02.



In addition, for any SCv2 processing block that is shipped to a customer on or
before 12/15/02 for which customer a valid quote for an SCvl processing block is
currently outstanding, Cepheid will price such SCv2 block at the price quoted
for such SCv1 block. Fisher receives an additional 10% discount from this
reduced price for any such SCv2 orders.

     

2003 List Price

   

[***]

[***]% of List

     

Smart Cycler II Laptop System (one 16-site processing block, accessory pack*,
laptop computer) (Part # SC2000N4-1)

2002 Special Merchandising Program Price

 

Special 2002 SCv2 Merchandizing Program

: During 2002, the SCv2 Laptop System reflects a 6% product introduction
discount. Fisher receives an additional 10% discount from this reduced price for
SCv2 orders received by Cepheid through 12/31/02.



[***]

[ **]% of Merchandizing Program Price

 

2003 List Price

   

[***]

[***]% of List

     

Smart Cycler II TD System (one 16-site processing block, accessory pack*, laptop
computer, rugged travel case) (Part # SC2000N2-1)

2002 Special Merchandizing Program Price

 

Special 2002 SCv2 Merchandizing Program

: During 2002, the SCv2 TD System price reflects a 5% product introduction
discount. Fisher receives an additional 10% discount from this reduced price for
SCv2 orders received by Cepheid through 12/31/02.

[***]

[***]% of Merchandising Program Price

 

2003 List Price

   

[***]

[***]% of List

* Accessory pack includes one mini-centrifuge, four reaction tube racks, one
cooling block, software and users manual.

ACCESSORIES AND DISPOSABLES

Cooling block (part # 900-0028)

2002 List Price

Fisher Price

 

[***]

[***]% of List

 

2003 List Price

   

[***]

[***]% of List

     

Mini-centrifuge (Part # 900-0020 )

2002 List rice

   

[***]

[***]% of List

 

2003 List Price

   

[***]

[***]% of List

     

Tube racks, 4 pack (Part # 900-0027)

2002 List Price

   

[***]

[***]% of List

 

2003 List Price

   

Discontinued

N/A

     

Tube racks, 8 pack (Part # 900-0087)

2003 List Price

   

[***]

[***]% of List

     

Smart Cycler Reaction Tubes

25µL, qty 50 (Part # 900-0003)

2002 List Price

   

[***]

[***]% of List

 

2003 List Price

   

Discontinued

N/A

     

Smart Cycler Reaction Tubes, multipack

25µL, qty 250 (Part # 900-0085)

2003 List Price

   

[***]

       

Smart Cycler Reaction

100µL, qty 50 (Part # 900-0004)

2002 List Price

   

[***]

[***]% of List

 

2003 List Price

   

Discontinued

N/A

     

Smart Cycler Reaction Tubes, multipack

100µL, qty 250 (Part # 900-0086)

2003 List Price

   

[***]

[***]% of List

     

Smart Cycler Reaction Tubes

25µL, qty 1,000 (Part # 900-0022)

2002 List Price

   

[***]

[***]% of List

 

2003 List Price

   

[***]

[***]% of List

     

Smart Cycler reaction Tubes

100µL, qty 1,000 (Part 900-0023)

2002 List Price

   

[***]

[***]% of List

 

2003 List Price

   

[***]

[***]% of List

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.
Confidential treatment has been requested with respect to the omitted portion.